Citation Nr: 1030979	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease (DJD) of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant's claim of 
entitlement to service connection for DJD of the right knee and 
assigned a 10 percent disability rating.  In June 2006, the 
appellant submitted a Notice of Disagreement with this assignment 
and a Statement of the Case was issued in February 2007.  The 
appellant timely perfected his appeal in March 2007.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claim.  In his March 2007 
Substantive Appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.


FINDINGS OF FACT

1.  The competent evidence of record reveals that the appellant's 
right knee disability is manifested by moderate instability.

2.  The competent evidence of record reveals that the appellant 
suffers from DJD (i.e., arthritis) in his right knee [verified by 
X-ray] associated with his service-connected instability.  
Although functional loss is present, the medical evidence of 
record does not demonstrate any compensable limitation of flexion 
or extension of the right knee.

3.  The competent evidence of record does not show that the 
appellant's right knee disability is so exceptional or unusual 
that referral for extraschedular consideration by the designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
lateral instability of the right knee have been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2009); VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997).

2.  The criteria are also met for a separate initial 10 percent 
rating, but no greater, for arthritis associated with his 
service-connected lateral instability of the right knee.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2009).

3.  The criteria for referral on an extraschedular basis for the 
appellant's service-connected right knee disability are not met.  
38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the appellant's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a) (West 2002).  Compliance with the first Pelegrini II 
element requires notice of these five elements in initial ratings 
cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to initial adjudication of the appellant's claim of 
entitlement to service connection for a right knee disability, a 
letter dated in December 2005 fully satisfied the duty to notify 
provisions, including notice of the degree of disability.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claim.  

Subsequent letters dated in April 2007 and June 2008 provided 
notice of the manner in which VA assigns initial ratings and 
effective dates.  Although these letters were not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided adequate 
notice in April 2007, he was provided ample to respond with 
additional argument and evidence and the claim was readjudicated 
and a Supplemental Statement of the Case was provided to the 
appellant in March 2009.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life].  However, relying on the 
informal guidance from the VA Office of the General Counsel and a 
VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 
2008), the Board finds that the Vazquez-Flores decision does not 
apply to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an initial 
rating decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon the 
filing of a timely Notice of Disagreement with respect to the 
initial rating or effective date assigned following the grant of 
service connection.

The appellant has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding 
as to the notice requirements for downstream earlier effective 
date claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice is not required where there is 
no reasonable possibility that additional development will aid 
the veteran].

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

VA provided the appellant with appropriate VA joints examinations 
in February 2006 and December 2008.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The December 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examinations in this case are adequate 
upon which to base a decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Accordingly, the Board will proceed to a 
decision as to the issue on appeal.

II.  The Merits of the Claim

Relevant Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].
Rating Musculoskeletal Disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2009).

Assignment of Diagnostic Codes

The appellant seeks entitlement to an increased rating for his 
service-connected right knee disability, which is currently 
evaluated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5257 [arthritis-recurrent subluxation or 
lateral instability].  See 38 C.F.R. § 4.27 (2009) [hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board has 
considered whether different rating codes are "more appropriate" 
than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009).  Because arthritis has been 
identified, the appellant's right knee disability is correctly 
rated under Diagnostic Codes 5010 and 5003 [arthritis], with 
further consideration of Diagnostic Code 5257 [recurrent 
subluxation or lateral instability].

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
More specifically, VA General Counsel has concluded that a 
claimant who has arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257 and that 
evaluation of knee dysfunction under both codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a 
veteran who has both arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be based 
upon additional disability.  See also Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).

The principal manifestations of the appellant's right knee 
disability are limited range of motion, instability, and pain.  
Moreover, X-ray evidence of record substantiates a diagnosis of 
DJD of the appellant's right knee.  Due to medical evidence which 
indicates that the appellant has instability of the right knee, 
together with X-ray evidence of arthritis in the right knee, the 
Board will rate the appellant separately under Diagnostic Code 
5257 and under Diagnostic Codes 5010-5003-5260-5261.

With respect to other potentially applicable diagnostic codes, 
there is no evidence of ankylosis or malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Codes 5256 and 5262 do not 
apply in this case.  With respect to Diagnostic Codes 5258 and 
5259, the Board recognizes that the appellant previously had 
arthroscopic surgeries of the right knee.  However, the medical 
evidence of record demonstrates that the appellant does not 
currently exhibit dislocated semilunar cartilage or symptomatic 
semilunar cartilage removal in the right knee.

Accordingly, the Board finds that Diagnostic Codes 5257 and 5010 
are the most appropriate in this case as they pertain to the 
specific knee disabilities and symptomatology from which the 
appellant currently suffers [instability and limitation of 
motion].

Specific Schedular Criteria - Knee Disabilities

(i.)  Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % - severe;

20 % - moderate;

10% - slight.

The Board notes that words such as "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just."  
See 38 C.F.R. § 4.6 (2009).  Although the words "slight", 
"moderate", and "severe" are not defined in VA regulations, 
"slight" is generally defined as "small in size, degree, or 
amount"; "moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."; and "severe" is defined as 
"extremely intense."  See Webster's New World Dictionary, Third 
College Edition (1988), pgs. 1038, 871, & 1071.

Analysis

The Board observes that the appellant told the February 2006 and 
December 2008 VA examiners that he experienced instability, 
locking, and popping in his right knee.  Additionally, the 
December 2008 VA examiner documented the appellant's complaints 
of weakness, instability, abnormal motion and guarding of 
movement.  However, neither the February 2006 nor the December 
2008 VA examiner documented instability of the appellant's right 
knee upon examination.  Notably, there is no medical evidence of 
recurrent subluxation.

The Board recognizes that the appellant requires the use of a 
right knee brace and a cane for ambulation due to instability.  
The appellant has repeatedly asserted that he is unable to walk 
at all without these assistive devices.  This is consistent with 
the report of the December 2008 VA examiner, who observed that 
the appellant wore a right knee brace to the examination and 
discussed the use of a cane for ambulation.  Further, the VA 
examiner noted that the appellant was unable to walk without 
these devices.  The Board also recognizes that the Veteran 
reported falling multiple times as a result of his right knee 
instability.  See Appellant's Statement, October 17, 2008.

Based on the appellant's complaints of instability as well as his 
use of a right knee brace and a cane, his right knee disability 
is most appropriately described as "moderate" under the criteria 
of Diagnostic Code 5257.  The appellant is therefore entitled to 
a 20 percent rating for instability in his right knee under 
Diagnostic Code 5257.

(ii.)  Arthritis

Arthritis, due to trauma, substantiated by X-ray findings will be 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  Under Diagnostic Code 5003 
[degenerative arthritis], arthritis of a major joint be rated 
under the criteria for limitation of motion of the affected 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2009).  For the purpose of rating disabilities due to arthritis, 
the knee is considered a major joint.  See 38 C.F.R. § 4.45 
(2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is limited to 
15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and extension.  
See VAOPGCPREC 9-2004.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2009).

Analysis

Here, the evidence of record supports a separate initial 10 
percent rating for right knee arthritis.  See 38 C.F.R. § 4.7 
(2009).  VA examinations of record dated in February 2006 and 
December 2008 reflect X-ray evidence of right knee arthritis seen 
with noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2009).  The above VA 
examinations also document symptoms such as crepitus, pain at the 
latter end of motion, swelling, tenderness, use of a cane and a 
knee brace, and other factors of functional loss.  In this 
regard, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, which 
is established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint, even if there is no 
actual limitation of motion.  See Lichtenfels v. Derwinski; 1 
Vet. App. 484, 488 (1991).  This separate 10 percent rating is 
based on the appellant's problems with his right knee arthritis, 
as cited above, without consideration of the knee instability, 
which receives a separate 20 percent evaluation.

Upon review of the evidence, a higher 20 percent rating for the 
Veteran's left knee arthritis is not warranted.  See 38 C.F.R. § 
4.7 (2009).  VA examinations and VA outpatient treatment records 
do not reveal limitation of flexion to 30 degrees or limitation 
of extension to 15 degrees for the right knee, even with 
consideration of pain and other functional loss.  See VA Joints 
Examination Report [normal flexion and extension], February 8, 
2006; VA Joints Examination Report [flexion to 130 degrees and 
extension limited by 30 degrees], December 27, 2008.  In fact, 
without consideration of the frequent pain, swelling, crepitus, 
tenderness, and other functional loss affecting daily activities 
and employment, documented by VA physicians, the current 10 
percent evaluation available under Diagnostic Codes 5003, 5010, 
and 5260 for arthritis could not be justified.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2009); see also DeLuca, 8 Vet. App. at 206.

Additionally, the Board notes that a separate rating for 
limitation of extension is not for application because the 
evidence does not show any compensable limitation of extension 
under Diagnostic Code 5261, even when considering functional 
loss.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Accordingly, the Board finds that the evidence supports an 
initial separate 10 percent rating, but no higher, for right knee 
arthritis associated with the appellant's service-connected right 
knee instability.  See 38 C.F.R. § 4.3 (2009).



DeLuca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment caused by 
that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009).

The appellant has complained of knee pain with limited mobility 
and lack of endurance.  See VA Joints Examination Reports, 
February 8, 2006 and December 27, 2008.  However, the competent 
medical evidence of record does not indicate that the appellant's 
currently demonstrated symptomatology warrants the assignment of 
an additional disability.  Specifically, the December 2008 VA 
examiner indicated that the appellant complained of pain on 
motion of the right knee, but he was able to achieve flexion to 
130 degrees, which exceeds the 30 degree limitation congruent 
with the assignment of a 20 percent rating contemplated by 
Diagnostic Code 5260.  Thus, the pain does not appear to be 
productive of an increased disability rating.

Crucially, after noting the appellant's complaints, the December 
2008 VA examiner specifically noted that there was no objective 
clinical evidence that function was additionally limited by 
weakness, incoordination, subluxation, locking episodes, or 
flare-ups.  Pain appeared to have the greatest functional impact.  
See VA Joints Examination Report, December 27, 2008.

Thus, the only DeLuca factor present is pain on motion.  The 
Board therefore finds that additional disability, over and above 
the ratings now assigned, is not warranted.

Esteban Considerations

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, supra.

As described above, separate ratings for the appellant's right 
knee disabilities have been assigned by the Board based on 
instability and arthritis under Diagnostic Codes 5257 and 5010-
5003-5260-5261, respectively.  Also as discussed above, separate 
ratings for flexion and extension are not warranted in either 
knee pursuant to Diagnostic Codes 5260 and 5261.

Fenderson Considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding that, 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.

The 10 percent disability rating for right knee instability was 
assigned effective October 27, 2005, the date of the original 
claim.  The February 2006 and December 2008 VA examination 
reports, as well as, the private treatment records indicate that 
the right knee disability has remained relatively stable since 
the date of the original claim.  The Board therefore finds that 
the separate 20 percent and 10 percent disability ratings may be 
assigned for the service-connected right knee for the entire 
appeal period from October 27, 2005. 

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Neither the appellant nor his representative expressly raised the 
matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is reflected 
by the currently assigned rating.  See Brannon v. West, 12 Vet. 
App. 32 (1998) [while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant].  Moreover, the 
appellant and his representative have not identified any factors 
which may be considered to be exceptional or unusual with respect 
to the service-connected right knee disability and the Board has 
been similarly unsuccessful.

The record does not show that the Veteran has required frequent 
hospitalizations for his service-connected right knee disability.  
There is no unusual clinical picture presented, nor is there any 
other factor which takes the disability outside the usual rating 
criteria.

In short, the evidence does not support the proposition that the 
appellant's right knee disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).


ORDER

Entitlement to a 20 percent disability rating for instability of 
the right knee is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

An additional 10 percent rating is granted for left knee 
arthritis, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


